DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 08/21/2020. Claims 1-18 are cancelled. Claims 19-31 are new. Claims 19-31 are currently pending.
Claim Objections
Claims 21, 23-27 and 29 are objected to because of the following informalities:  
In claim 21, the phrase “wherein deploying” in line 1 should read “wherein the deploying” to properly refer to the step of deploying introduced in claim 19.
In claim 23, the phrase “wherein deploying” in line 1 should read “wherein the deploying” to properly refer to the step of deploying introduced in claim 19.
In claim 24, the phrase “after positioning” in line 1 should read “after the positioning” to properly refer to the step of positioning introduced in claim 19.
In claim 25, the phrase “wherein modifying” in line 1 should read “wherein the modifying” to properly refer to the step of modifying introduced in claim 24.
In claim 26, the phrase “wherein modifying” in line 1 should read “wherein the modifying” to properly refer to the step of modifying introduced in claim 24.
In claim 27, the phrase “before withdrawing” in line 2 should read “before the withdrawing” to properly refer to the step of withdrawing in claim 19.
In claim 29, the phrase “wherein positioning” in line 1 should read “wherein the positioning” to properly refer to the step of positioning introduced in claim 19.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the claim recites “the access channel” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim, since an access channel has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the access cannula introduced in line 1.
	Regarding claim 22, the claim recites “the access channel disposed within the vagina” in line 4. There is insufficient antecedent basis for this limitation in the claim, since an access channel disposed within the vagina has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the access cannula disposed within the abdominal opening, which is consistent with claim 20 reciting insertion of the access cannula through the vagina and disposed within the vagina.
	Claims 21 and 23 are indefinite due to their dependencies on indefinite base claims 20 and 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19, 22, 24-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zisow (US 2015/0272620 A1) in view of Vu (US 2004/0158261 A1).
	Regarding claim 19, Zisow discloses (abstract; paras. [0029]-[0060]; figs. 1-6A) a method of removing a tissue specimen from an internal body cavity (paras. [0051]-[0060]), comprising: 
	deploying a first end portion (includes opening ring 30a, para. [0034]) of a containment bag (30) through one of a vagina or an abdominal opening (introduced through vaginal canal 7, para. [0034]; fig. 2) into a pelvic cavity (introduced into abdominal cavity 2); 
	positioning a tissue specimen (excised uterine mass 6, paras. [0034] and [0045]; fig. 2) within the containment bag through the first end portion of the containment bag (para. [0034]); 
	withdrawing the first end portion of the containment bag through the other of the vagina or the abdominal opening (ring 30a extracted through wound retractor 10 from abdominal cavity, para. [0045]); and 
	withdrawing the containment bag, including the tissue specimen therein, through the abdominal opening or the vagina such that one of the first or second end portions of the containment bag enters the pelvic cavity via the vagina and exits the pelvic cavity through the abdominal opening (bag 30 including remaining contents removed from abdominal cavity, which one of ordinary skill would’ve understood to include ring 30a introduced through vaginal canal and withdrawn from abdominal cavity, para. [0059]) or enters the pelvic cavity via the abdominal opening and exits the pelvic cavity through the vagina.
	However, Zisow fails to explicitly disclose deploying a first end portion of the containment bag while a second end portion of the containment bag remains external.
	Vu teaches (paras. [0019] and [0086]-[0089]; fig. 1A), in the same field of endeavor, a containment bag (10) including a first end portion (opening 16 at distal end 14, para. [0086]) and a second end portion (proximal end 12), wherein the first end portion of the containment bag is deployed while the second end portion of the bag remains external (distal end introduced into tissue while proximal end 12 remains outside of body, paras. [0019] and [0089]), for the purpose of allowing infusion of gas to blow up the bag (para. [0089]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zisow’s method to include the second end portion remaining external during deployment of the bag, in order to allow infusion of gas from either the proximal or distal end of the bag when desired, based upon the teachings of Vu (para. [0089]).
	Regarding claim 22, Zisow (as modified) teaches the method of claim 19. Zisow further discloses further comprising inserting an access cannula (wound retractor 10, paras. [0038] and [0043]) through the abdominal opening and into the pelvic cavity (paras. [0013] and [0029]), and wherein the withdrawing the first end portion is performed through the access cannula disposed within the abdominal opening (opening ring of bag withdrawn through 10, para. [0038], see also 112(b) rejection above).
	Regarding claim 24, Zisow (as modified) teaches the method of claim 19. Zisow further discloses further comprising, after positioning the tissue specimen within the containment bag, modifying the tissue specimen to facilitate removal (cutting member 40 cuts tissue into smaller pieces, paras. [0032], [0045] and [0057]).
	Regarding claim 25, Zisow (as modified) teaches the method of claim 24. Zisow further discloses wherein modifying the tissue specimen to facilitate removal includes breaking down the tissue specimen into smaller pieces (paras. [0032], [0045] and [0057]).
	Regarding claim 26, Zisow (as modified) teaches the method of claim 24. Zisow further discloses wherein modifying the tissue specimen to facilitate removal is performed through at least one of the vagina or the abdominal opening (cutting instrument passed through abdominal opening, para. [0045]).
	Regarding claim 30, Zisow (as modified) teaches the method of claim 19. Zisow further discloses wherein: the first end portion of the containment bag is deployed through the vagina (para. [0052]), the first end portion of the containment bag is withdrawn through the abdominal opening (para. [0059]), and the containment bag is withdrawn through the abdominal opening such that the second end portion of the containment bag enters the pelvic cavity via the vagina and exits the pelvic cavity through the abdominal opening (withdrawn through abdominal opening, which one of ordinary skill would’ve understood to include second end portion of bag 30, para. [0059]).

Claim(s) 19, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2015/0297254 A1) in view of Vu and Hawkins (US 2014/0052018 A1).
	Regarding claim 19, Sullivan discloses (abstract; paras. [0025]-[0058]; figs. 1-12B) a method of removing a tissue specimen from an internal body cavity (paras. [0052]-[0059]), comprising: 
	deploying a first end portion of a containment bag (first end 52 of bag 22, para. [0032]) through one of a vagina or an abdominal opening into a pelvic cavity (bag advanced through vaginal opening into peritoneal cavity 122, para. [0054]); 
	positioning a tissue specimen (uterus 120, para. [0055]) within the containment bag through the first end portion of the containment bag (para. [0055]);
	withdrawing the first end portion of the containment bag through the other of the vagina or the abdominal opening (opening 56 of bag 22 pulled through opening 125 in patient’s abdomen, para. [0056]); and
	withdrawing the containment bag, including the tissue specimen therein, through the abdominal opening or the vagina (removed through vaginal opening along with particles and fluid from uterus 120, para. [0064]).
	However, Sullivan fails to disclose deploying a first end portion of the containment bag while a second end portion of the containment bag remains external; and withdrawing the containment bag, including the tissue specimen therein, through the abdominal opening or the vagina such that one of the first or second end portions of the containment bag enters the pelvic cavity via the vagina and exits the pelvic cavity through the abdominal opening or enters the pelvic cavity via the abdominal opening and exits the pelvic cavity through the vagina.
	Vu teaches (paras. [0019] and [0086]-[0089]; fig. 1A), in the same field of endeavor, a containment bag (10) including a first end portion (opening 16 at distal end 14, para. [0086]) and a second end portion (proximal end 12), wherein the first end portion of the containment bag is deployed while the second end portion of the bag remains external (distal end introduced into tissue while proximal end 12 remains outside of body, paras. [0019] and [0089]), for the purpose of allowing infusion of gas to blow up the bag (para. [0089]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sullivan’s method to include the second end portion remaining external during deployment of the bag, in order to allow infusion of gas from either the proximal or distal end of the bag when it is desired to inflate the bag, based upon the teachings of Vu (para. [0089]).
	Sullivan (as modified) still fails to teach withdrawing the containment bag, including the tissue specimen therein, through the abdominal opening or the vagina such that one of the first or second end portions of the containment bag enters the pelvic cavity via the vagina and exits the pelvic cavity through the abdominal opening or enters the pelvic cavity via the abdominal opening and exits the pelvic cavity through the vagina.
	Hawkins teaches (paras. [0035]-[0037] and [0042]), in the same field of endeavor, a method of using a specimen removal bag for a hysterectomy (abstract, para. [0035) including performing the hysterectomy via an abdominal incision, through the vaginal canal, or through both the abdominal opening and the vaginal canal via small incisions, for the purpose of varying the insertion/removal location of the bag depending on the size of the uterus and the size of the vaginal canal (paras. [0035] and [0037]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sullivan’s (as modified) method to include withdrawing the bag through the abdominal opening as claimed, in order to appropriately remove tissue depending on the size of the uterus and vaginal canal of the patient through varying the insertion/removal location of the bag, as taught by Hawkins (paras. [0035] and [0037]).

	Regarding claim 24, Sullivan (as modified) teaches the method of claim 19. Sullivan further discloses further comprising, after positioning the tissue specimen within the containment bag (para. [0056]), modifying the tissue specimen to facilitate removal (morcellator 80 engages uterus 120 to cut into tissue strips, paras. [0059]-[0060]).
	Regarding claim 27, Sullivan (as modified) teaches the method of claim 24. Sullivan further discloses further comprising tying off the second end portion of the containment bag before withdrawing the containment bag (second opening tied, para. [0063]).
	Regarding claim 29, Sullivan (as modified) teaches the method of claim 19. 
	Sullivan (as modified) further teaches wherein positioning the tissue specimen within the containment bag includes: inserting an instrument through one of the first or second end portions of the containment bag and into the pelvic cavity (laparoscopic instrument inserted through abdomen, para. [0055]); grasping the tissue specimen (uterus moved through opening of bag via laparoscopic instruments, which one of ordinary skill would’ve understood to encompass grasping the uterus to place into the bag, para. [0055]); and pulling the tissue specimen through the one of the first or second end portions of the containment bag into the containment bag (moved/inserted through opening into bag, which one of ordinary skill would’ve understood to be pulled/grasped to move tissue into the bag, para. [0055]).
	However, Sullivan (as modified) fails to teach specifically inserting a tenaculum through one of the first or second end portions of the containment bag and into the pelvic cavity.
	However, in a separate embodiment, Sullivan teaches (para. [0051]), in the same field of endeavor, inserting a tenaculum (122) through the bag and into the pelvic cavity (para. [0051]), for the purpose of providing a grasper that is prevented from moving into contact with and puncturing the bag (para. [0051]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sullivan’s (as modified) laparoscopic instrument to be a tenaculum, in order to provide an instrument to appropriately manipulate and pull tissue without puncturing the bag, as taught in a separate embodiment of Sullivan (para. [0051]).
Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zisow in view of Vu as applied to claim 19 above, and further in view of Essig (US 5279548).
	Regarding claim 20, Zisow (as modified) teaches the method of claim 19. 
	However, Zisow (as modified) fails to teach further comprising inserting an access cannula through the vagina and into the pelvic cavity, and wherein the deploying, the withdrawing the first end portion, or the withdrawing the containment bag is performed through the access channel disposed within the vagina (see also 112(b) rejection above).
	Essig teaches (col. 4 line 23-col. 5 line 10; figs. 1-2), in the same field of endeavor, a bag inserted into the abdominal cavity of a patient (abstract) including deploying the bag (membrane 26 expanded into abdominal cavity, col. 3 lines 45-60, col. 4 lines 42-63), and inserting an access cannula (42, figs. 1-2) through the vagina and into the pelvic cavity (inserted through vagina into abdominal cavity, col. 4 lines 34-43), wherein the deploying is performed through the access cannula disposed within the vagina (col. 4 lines 34-68), for the purpose of providing an introducer instrument for the membrane, facilitating vaginal penetration and delivery to the correct location (col. 4 lines 33-43).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zisow’s (as modified) method with the introducer assembly including sleeve 42 to deploy the bag, in order to facilitate vaginal penetration and delivery of the containment bag to the desired location in the anatomy, as taught by Essig (col. 4 lines 33-43).
	Regarding claim 21, Zisow (as modified) teaches the method of claim 20. Zisow (as modified) further teaches wherein deploying the first end portion of the containment bag includes advancing a deployment cannula (12, col. 4 lines 23-25; figs. 1-2 of Essig) through the access cannula to urge the first end portion of the containment bag into the pelvic cavity (tubular member 12 advanced to deploy membrane 26, col. 4 lines 33-63 of Essig).
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zisow in view of Vu as applied to claim 19 above, and further in view of Hawkins and Essig.
	Regarding claim 23, Zisow (as modified) teaches the method of claim 22.
	However, Zisow (as modified) fails to teach wherein deploying the first end portion of the containment bag includes advancing a deployment cannula through the access cannula to urge the first end portion of the containment bag into the pelvic cavity.
	Hawkins teaches (paras. [0035]-[0037] and [0042]), in the same field of endeavor, a method of using a specimen removal bag for a hysterectomy (abstract, para. [0035) including performing the hysterectomy via an abdominal incision, through the vaginal canal, or through both the abdominal opening and the vaginal canal via small incisions, for the purpose of varying the insertion/removal location of the bag depending on the size of the uterus and the size of the vaginal canal (paras. [0035] and [0037]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zisow’s (as modified) method to include deploying the bag through the abdominal opening into the pelvic cavity as claimed, in order to appropriately remove tissue depending on the size of the uterus and vaginal canal of the patient through varying the insertion/removal location of the bag, as taught by Hawkins (paras. [0035] and [0037]).
	Zisow (as modified) still fails to teach advancing a deployment cannula through the access cannula to urge the first end portion of the containment bag into the pelvic cavity.
	Essig teaches (col. 4 line 23-col. 5 line 10; figs. 1-2), in the same field of endeavor, a bag (abstract), and further teaches deploying the first end portion of the bag (membrane 26 expanded into abdominal cavity, col. 3 lines 45-60, col. 4 lines 42-63) including advancing a deployment cannula (12, col. 4 lines 23-25; figs. 1-2) through an access cannula (42, figs. 1-2) to urge the first end portion of the bag into the pelvic cavity (tubular member 12 advanced to deploy membrane 26, col. 4 lines 33-63), for the purpose of deploying the bag to the correct location (col. 4 lines 33-43).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zisow’s (as modified) method to include deployment of the bag through a deployment cannula, in order to deploy the bag to the correct location, as taught by Essig (col. 4 lines 33-43).
Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zisow in view of Vu as applied to claim 19 above, and further in view of Sullivan.
	Regarding claim 28, Zisow (as modified) teaches the method of claim 19. 
	Zisow further discloses further comprising visualizing at least a portion of the pelvic cavity using a surgical camera (20b, para. [0030]).
	However, Zisow (as modified) fails to teach the surgical camera inserted through another abdominal opening, the another abdominal opening providing triangulation with the vagina and the abdominal opening.
	Sullivan teaches (para. [0056]; fig. 7), in the same field of endeavor, a morcellator shield with a deployable bag (abstract) including the bag (22, para. [0025]; fig. 1) deployed through the vagina and into a pelvic cavity (para. [0054]), a first end portion of the bag withdrawn through an abdominal opening (opening of bag pulled through opening in abdomen, para. [0056]; figs. 8A-8D) and a surgical camera (129, para. [0056]) inserted through another abdominal opening (inserted through separate trocar sleeve 126, para. [0058]), the another abdominal opening providing triangulation with the vagina and the abdominal opening (provides visualization of tab 60 to be grasped by instrument 124, therefore providing triangulation, para. [0056]), for the purpose of allowing the surgeon to see and grasp the bag with a separate instrument (para. [0056]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zisow’s (as modified) method to insert the surgical camera through another abdominal opening, in order to allow the surgeon to see and grasp the bag with a separate instrument, as taught by Sullivan (para. [0056]).
Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zisow in view of Vu as applied to claim 19 above, and further in view of Hawkins.
	Regarding claim 31, Zisow (as modified) teaches the method of claim 19.
	However, Zisow (as modified) fails to teach wherein: the first end portion of the containment bag is deployed through the abdominal opening, the first end portion of the containment bag is withdrawn through the vagina, and the containment bag is withdrawn through the vagina such that the second end portion of the containment bag enters the pelvic cavity via the abdominal opening and such that the second end portion of the containment bag exits the pelvic cavity through the vagina.
	Hawkins teaches (paras. [0035]-[0037] and [0042]), in the same field of endeavor, a method of using a specimen removal bag for a hysterectomy (abstract, para. [0035) including performing the hysterectomy via an abdominal incision, through the vaginal canal, or through both the abdominal opening and the vaginal canal via small incisions, for the purpose of varying the insertion/removal location of the bag depending on the size of the uterus and the size of the vaginal canal (paras. [0035] and [0037]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zisow’s (as modified) method to include deploying the bag through the abdominal opening into the pelvic cavity as claimed, in order to appropriately remove tissue depending on the size of the uterus and vaginal canal of the patient through varying the insertion/removal location of the bag, as taught by Hawkins (paras. [0035] and [0037]).
	Zisow (as modified) further teaches deploying a first end portion of the bag through an abdominal opening, withdrawing the first end portion of the bag through the vagina, and withdrawing the bag through the vagina such that a second end portion of the bag enters the pelvic cavity via the abdominal opening and such that the second end portion of the bag exits the pelvic cavity through the vagina (paras. [0051]-[0059] of Zisow disclose deploying the bag through the vagina and withdrawing the bag through the abdominal opening (see also claim 30), therefore one of ordinary skill would’ve understood the combination of Zisow (as modified) to further teach the alternative route of deploying the bag through the abdominal opening and withdrawing the bag through the vagina as claimed, paras. [0035] and [0037] of Hawkins).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0184536 A1 to Shibley, disclosing a tissue bag inserted through an abdominal wall or vaginal opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795